37 F.3d 1502NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Steven I. RADLOFF;  Barbara Radloff, Appellants,v.FIRST AMERICAN NATIONAL BANK OF ST. CLOUD, N.A.;  First FarmCorporation, Inc. of St. Cloud, a MinnesotaCorporation;  Linda Sinotte, in herofficial capacity as a CourtAdministrator, Appellees.
No. 93-3539MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  Oct.11, 1994.Filed:  Oct. 20, 1994.

Before FAGG, MAGILL, and ARNOLD, Circuit Judges.
PER CURIAM.


1
This appeal has been submitted on the briefs.  Based on the record before us, we find no error that would require reversal.  Accordingly, we affirm.  See 8th Cir.  R. 47B.